DETAILED ACTION
Allowable Subject Matter
Claims 1-15 allowed.
	Reference the Final Rejection filed 1/8/2021 for a detailed reasons of allowance.  The applicant has filed a terminal disclaimer on 2/16/2021 which was approved on the office on 2/17/2021 overcoming the double patenting rejections asserted in the Final Rejection filed 1/8/2021.  As such, the claims stand in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711